COURT OF APPEALS OF VIRGINIA

            Present: Chief Judge Felton, Judges Kelsey and Chafin
PUBLISHED


            Argued by teleconference

            PATRICK TIMOTHY JEFFERS
                                                                                   OPINION BY
            v.     Record No. 0573-12-2                                      JUDGE D. ARTHUR KELSEY
                                                                                  JUNE 18, 2013
            COMMONWEALTH OF VIRGINIA

                              FROM THE CIRCUIT COURT OF MIDDLESEX COUNTY
                                           R. Bruce Long, Judge*

                               Brian W. Decker (Dusewicz, Soberick & Decker, on
                               brief), for appellant.

                               Craig W. Stallard, Assistant Attorney General (Kenneth T.
                               Cuccinelli, II, Attorney General, on brief), for appellee.


                   Pursuant to a conditional guilty plea, Patrick Timothy Jeffers was convicted of eighteen

            counts of possessing child pornography and one count of reproducing child pornography. On

            appeal, Jeffers claims the trial court erred by not suppressing incriminating evidence obtained

            pursuant to a search warrant. We disagree and affirm.

                                                             I.

                   In February 2011, investigators with the Internet Crimes Against Children Task Force

            (ICAC) learned that child pornography had been posted on the Internet by a computer using a

            particular IP address. Pursuant to a subpoena to the electronic service provider, ICAC

            investigators discovered that the IP address was registered to Isla Loxley at 106 Barricks Mill

            Road, Topping, Virginia. Deputies from the Middlesex County Sheriff’s Office, an affiliate




                   *
                     Judge Ray W. Grubbs presided over the suppression hearing and, after hearing the
            evidence, denied Jeffers’s motion. Judge R. Bruce Long later denied Jeffers’s motion to rehear
            the motion to suppress, accepted appellant’s guilty pleas, and entered the final sentencing orders.
member of ICAC, went to that address to observe the layout of the property for purposes of

preparing an affidavit for a search warrant. They observed a trailer and a small barn on the

property. They also noticed a vehicle registered to Jeffers, a felon previously convicted of

possessing child pornography. The officers then prepared a highly detailed affidavit seeking a

search warrant.

          A magistrate issued a search warrant directing the officers to search for evidence of child

pornography on the property. Titled “SEARCH WARRANT — COMMONWEALTH OF

VIRGINIA In re/V. Isla Loxley,” the warrant specifically identified both of the buildings (the

trailer and the barn) located at 106 Barricks Mill Road. The warrant authorized the following

search:

                 The residence of Isla Loxley. Located at 106 Barricks Mill Rd.
                 Topping, Va 23189. It is a single wide trailer type dwelling. The
                 home is white in color with brown trim, brown shutters, and a
                 brown screened in porch. Located on the curtilage is a brown barn
                 in front of the home. The address is posted on the property and this
                 is to include all persons, vehicles, or outbuildings located within
                 the curtilage.

App. at 83 (emphasis added). Officers arrived at 106 Barricks Mill Road to execute the warrant.

The street address, marked by a single mailbox, identified the entire property — including both

the trailer and the barn. The officers first went to the trailer and spoke with one of its residents,

who told the officers that Jeffers lived in the barn.

          Jeffers was detained by officers when he appeared at the door of the barn. An officer

quickly performed a protective sweep of the barn to determine the existence of any threats. The

officer then came out of the barn to talk to Jeffers. Jeffers said he received Internet service in the

barn from “a physical wire that goes to the computer . . . from the trailer.” Id. at 165. Loxley

confirmed this with another officer on the scene. Jeffers also stated that “he had a porn addiction

and an attraction to adolescents.” Id. at 206.


                                                 -2-
       The officers thereafter searched the trailer and the barn pursuant to the warrant. The

search confirmed that a computer router inside the trailer supplied Internet access to the barn and

that a computer in the barn contained child pornography. In the trial court, Jeffers pled guilty

after the trial court denied his motion to suppress the incriminating evidence found during the

search. The trial court accepted Jeffers’s guilty pleas conditioned on his right to appeal the

adverse ruling on his suppression motion. See Code § 19.2-254.

                                                 II.

       On appeal, Jeffers presents a limited argument. He does not challenge the validity of the

search warrant or the magistrate’s determination of probable cause. Jeffers concedes “the

warrant was valid when it was obtained. It was valid based on the information provided by the

officers to the magistrate and, quite frankly, any reasonable officer would have believed the

warrant was valid.” Oral Argument Audio at 19:08 to 19:18. Nor does Jeffers challenge the

legality of the protective sweep of the barn. Id. at 5:58 to 6:05. Instead, Jeffers argues that the

officers misinterpreted the scope of the warrant to include the barn. Under his reasoning, once

the officers discovered that Jeffers lived in the barn, they could not search the barn because it

was no longer within the scope of the warrant. We disagree.

       The Fourth Amendment requires search warrants to “particularly describ[e] the place to

be searched, and the persons or things to be seized.” Police officers executing a particularized

search warrant need not read its scope either narrowly or broadly, only reasonably. See United

States v. Aljabari, 626 F.3d 940, 947 (7th Cir. 2010) (acknowledging “an executing officer must

interpret a warrant’s terms reasonably, but the officer need not give them the narrowest possible

reasonable interpretation” (citation omitted)); McClendon v. Story Cnty. Sheriff’s Office, 403

F.3d 510, 517 (8th Cir. 2005) (noting “[t]he concept of a ‘narrow construction’ is a convention of

legal jurisprudence and would be an unworkable demand to place upon law enforcement”);

                                                -3-
United States v. Gorman, 104 F.3d 272, 274 (9th Cir. 1996) (applying “an objective test: would

a reasonable officer have interpreted the warrant to permit the search at issue”); United States v.

Traylor, 656 F.2d 1326, 1331 (9th Cir. 1981) (noting that narrowly interpreting the terms of a

search warrant “would be reading it in a ‘hypertechnical’ manner” (quoting United States v.

Federbush, 625 F.2d 246, 251 (9th Cir. 1980))).

           Rather, the officers’ interpretation must simply be “consistent with a reasonable effort to

ascertain and identify the place intended to be searched,” Maryland v. Garrison, 480 U.S. 79, 88

(1987), bearing in mind that “many situations which confront officers in the course of executing

their duties are more or less ambiguous,” and thus “room must be allowed for some mistakes on

their part.” Id. at 87 n.11 (quoting Brinegar v. United States, 338 U.S. 160, 176 (1949)). To be

excusable, of course, mistakes made by officers in the execution of warrants “must be those of

reasonable men, acting on facts leading sensibly to their conclusions of probability.” Id.

(quoting Brinegar, 338 U.S. at 176). Even so, “[r]easonableness does not, by definition, entail

perfection.” United States v. Phillips, 588 F.3d 218, 227 (4th Cir. 2009); see also United States

v. Patterson, 278 F.3d 315, 318 (4th Cir. 2002) (relying on principle that “the touchstone of the

Fourth Amendment inquiry is ‘sufficient probability, not certainty’” (quoting Garrison, 480 U.S.

at 87)).

           In this case, Jeffers contends the search warrant was based on the mistaken assumption

that no one resided in Loxley’s barn. He then argues that the executing officers, upon learning of

their mistake, unreasonably searched the barn anyway. See Appellant’s Br. at 11, 12. Because

we find fault with Jeffers’s first premise, we cannot accept his conclusion.

           “Search warrants are not directed at persons; they authorize the search of ‘[places]’ and

the seizure of things.” Zurcher v. Stanford Daily, 436 U.S. 547, 555 (1978) (alteration in

original). Indeed, “[t]he critical element in a reasonable search is not that the owner of the


                                                  -4-
property is suspected of crime but that there is reasonable cause to believe that the specific things

to be searched for and seized are located on the property to which entry is sought.” Id. at 556

(emphasis added and internal quotation marks omitted); accord Mays v. City of Dayton, 134

F.3d 809, 814 (6th Cir. 1998) (“The specificity required by the Fourth Amendment is not as to

the person against whom the evidence is to be used but rather as to the place to be searched and

the thing to be seized.” (emphasis in original)).

       Here, the search warrant identified various items “tending to . . . give evidence . . . of

child pornography,” App. at 83, as the “specific things to be searched for and seized,” Zurcher,

436 U.S. at 556, and named “106 Barricks Mill Rd.,” App. at 83, as the “property to which entry

is sought,” Zurcher, 436 U.S. at 556. Thus, the scope of the search was “defined by the object of

the search and the places in which there is probable cause to believe that it may be found.”

Garrison, 480 U.S. at 84 (quoting United States v. Ross, 456 U.S. 798, 824 (1982)). Police had

traced child pornography to this address, but did “not know in which of the [buildings] the illegal

transactions [were] taking place.” Id. at 88 n.13 (noting this situation presents “quite different

issues” from the case where it becomes evident “that a valid warrant describes too broadly the

premises to be searched”).

       The search warrant did not state that the barn could be searched only if no one resided in

it. The warrant identified the trailer as Loxley’s residence, and then specifically identified the

barn without mentioning whether anyone lived in it. The officers were not required to assume

that the magistrate assumed the barn was unoccupied. Such a piling of one assumption upon

another can hardly be squared with the straightforward reasonableness requirement of the Fourth

Amendment. See United States v. Nichols, 344 F.3d 793, 798 (8th Cir. 2003) (approving search

of “rear garage” identified in warrant even though officers discovered it was being rented out by




                                                -5-
the home owner as a “separate apartment”). In short, the officers properly searched the barn

because the warrant directed them to search the barn.

       Finally, we acknowledge — but find unpersuasive — Jeffers’s assertion that the

warrant’s phrase “within the curtilage” excluded by definition any structure on the property that

was not used exclusively by Loxley. Appellant’s Br. at 16, 17. It may well be, at least in

principle, that the term “curtilage” would not implicitly expand the scope of a warrant to an

unspecified outbuilding occupied by persons other than those living in the principal residence.

See, e.g., Merrick v. State, 338 So. 2d 77, 78 (Fla. Dist. Ct. App. 1976) (holding the phrase

“house . . . and the curtilage thereof” did not include a separate cottage not mentioned in the

warrant). But neither precedent nor common sense requires police officers to refuse to execute a

facially valid warrant — expressly directing them to search a specific outbuilding — simply

because they discover that someone may be living in it. The implied limitations of the curtilage

concept, whatever they may be, cannot rewrite a warrant that specifically identifies an

outbuilding and commands that it be searched. There is, after all, “no inherent reason why a

single warrant cannot be based upon information showing probable cause as to buildings with

different occupants.” 2 Wayne R. LaFave, Search and Seizure § 4.5(c), at 747 (5th ed. 2012).

       These principles hold true in this case. The magistrate issued a warrant based upon a

highly detailed affidavit linking child pornography to a unique IP address. The IP address led to

a specific property located at 106 Barricks Mill Road, Topping, Virginia. It was entirely

reasonable for the magistrate to order a search of all physical structures and “all persons”1 at that


       1
         To the extent the warrant authorized searching persons, it did not limit its scope to
Loxley, the resident of the trailer. The warrant authorized the search of “all persons” on the
searchable property. App. at 83. Jeffers does not contest this aspect of the warrant’s scope. And
for good reason: “So long as there is good reason to suspect or believe that anyone present at the
anticipated scene will probably be a participant, presence becomes the descriptive fact satisfying
the aim of the Fourth Amendment.” Felton v. Commonwealth, 56 Va. App. 43, 48 n.7, 690

                                                -6-
address. App. at 83. For purposes of the search, it mattered not who posted the child

pornography onto the Internet — only that someone did. Neither the text of the warrant nor the

context of the underlying investigation limited the search to unoccupied outbuildings. It would

not have mattered at all, therefore, if the magistrate had known the barn was occupied by Jeffers.

To be sure, had the magistrate known Jeffers lived in the barn, there can be no doubt he still

would have included the barn in the warrant, given that Jeffers had been previously convicted of

possessing child pornography.

                                                III.

       The trial court did not err in refusing to suppress the evidence obtained by the officers

pursuant to the search warrant.2 We thus affirm Jeffers’s convictions.



                                                                                         Affirmed.




S.E.2d 318, 321 n.7 (2010) (citation omitted), aff’d by unpublished order, No. 100756 (Va. Apr.
21, 2011); see also Morton v. Commonwealth, 16 Va. App. 946, 948, 951, 434 S.E.2d 890, 892,
893 (1993).
       2
         Given our holding, we need not address the trial court’s application of the good-faith
doctrine under United States v. Leon, 468 U.S. 897 (1984), or the Commonwealth’s argument
that, under Herring v. United States, 555 U.S. 135, 141 (2009), the exclusionary rule would not
apply even if we concluded that the execution of the search warrant violated Fourth Amendment
principles.


                                               -7-